SUMMARY ORDER
Appellant Wilfredo Polanco appeals the dismissal of his complaint, without prejudice, for failure to conform to Rules 8 and 10 of the Federal Rules of Civil Procedure. Polanco filed an unnumbered, disjointed, and difficult to read complaint that alleged a number of general harms purportedly caused by staff members of the Auburn Correctional Facility. The district court entered a conditional order of dismissal, giving Polanco thirty days to amend his complaint. To that end, the district court offered Polanco specific guidance on the changes that should appear in his amended complaint. Days later, Polanco filed the identical complaint, without making any changes, as his amended complaint.
The district court sua sponte dismissed Polanco’s “amended” complaint without prejudice. The court noted that because the few dates in Polanco’s complaint were in 2003, his claims did not appear in any immediate danger of being barred by any statute of limitations, and that dismissal without prejudice would allow Polanco to make his complaint conform to the Federal Rules of Civil Procedure prior to filing *740another action for the same claims. Rather than correct his complaint, Polanco appealed.
We find no error in the district court’s reasoning. Polanco’s complaint must conform to the Rules of Civil Procedure, and the district court has done nothing more than enforce the clear requirements of the Rules themselves.
We have reviewed all of Polanco’s claims and find them to be without merit. The judgment of the district court is therefore AFFIRMED.